                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 6/11/2019
 ------------------------------------------------------------- X
                                                               :
DYNAMIC DATA TECHNOLOGIES, LLC, :
                                                               :
                                                   Plaintiff, :
                                                               :
                              -against-                        :                 1:18-cv-10180-GHW
                                                               :
HTC CORPORATION and HTC AMERICA, :                                          MEMORANDUM OPINION
INC.,                                                          :                AND ORDER
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

          I.       INTRODUCTION

         Defendants HTC Corporation and HTC America, Inc. seek to transfer this patent

infringement case to the District Court for the Western District of Washington pursuant to 28

U.S.C. § 1404. Plaintiff Dynamic Data Technologies, LLC argues against this transfer. For the

reasons set forth below, Defendants’ motion to transfer is GRANTED.

          II.      BACKGROUND1

                   a. Dynamic Data Technologies and HTC

         Plaintiff Dynamic Data Technologies, LLC (“DDT” or “Plaintiff”) is a Delaware limited

liability company with its principal place of business in St. Paul, Minnesota. Dkt. No. 37, Ex. A,

Declaration of Curt Holbreich (“Holbreich Decl.”) at 1. DDT’s patents that are at issue in this case

derive from the research and development efforts of Koninklijke Philips N.V. (“Philips”). Id.

Philips began manufacturing carbon-filament lamps in the Netherlands in 1891. Id. at ¶ 5. In recent



1
  Unless otherwise noted, the facts are taken from the amended complaint, and are accepted as true for the purposes of
this motion. See Cerussi v. Union Coll., 144 F. Supp. 2d 265, 266 (S.D.N.Y. 2001) (accepting as true facts alleged by
plaintiff or otherwise undisputed in deciding motion to transfer). Moreover, “[i]n deciding a motion to transfer, a court
may consider material outside of the pleadings.” Mohsen v. Morgan Stanley & Co. Inc., No. 11-cv-6751 (PGG), 2013 WL
5312525, at *3 (S.D.N.Y. Sept. 23, 2013) (collecting cases).
years, it has developed technologies for the encoding and decoding of video and audio content as

well as image and video processing technology. Id. at ¶ 8. DDT acquired patent nos. 8,135,073;

6,714,257; 8,073,054; 6,744,918; 8,184,689; 6,996,177; 7,010,039; 8,311,112; 6,646,688; 7,894,529;

and 7,571,450 from Philips. Id. at ¶¶ 12, 18. DDT is the owner of these patents by assignment. Id.

In broad strokes, these patents involve methods and systems for the processing, filtering, encoding,

and decoding of images and videos. See id. at ¶¶ 30, 32, 41, 42, 48, 58, 59, 67, 76, 84, 92, 99, 104.

        HTC Corp., Inc. (“HTC Corp.”) is a Taiwanese corporation that is incorporated under the

laws of Taiwan. Dkt. No. 34 at ¶ 20; Declaration of Philip Wilging (“Wilging Decl.”) ¶¶ 3,6. Its

principal place of business is in New Taipei City, Taiwan. HTC America, Inc. (“HTC America”) is a

wholly-owned subsidiary of HTC Corp. Id. HTC America’s principal place of business is located in

Seattle, Washington. HTC Corp. and HTC America (collectively “HTC”) manufacture consumer

electronics such as smartphones and virtual reality devices. In this suit, DDT alleges that HTC is

infringing the patents in suit by using their video and image processing technology in their

smartphones and virtual reality devices. Dkt No. 37 at 8; see also Dkt. No. 34 at ¶¶ 47-518.

                b. Procedural History

        On November 1, 2018, DDT filed a complaint (the “Complaint”) in this Court against HTC,

asserting eleven counts of patent infringement pursuant to 35 U.S.C. §§ 271(a)-(b). Dkt. No. 1 at

25-65. On March 22, 2019, HTC filed a motion to transfer this case to the United States District

Court for the Western District of Washington (the “Western District”) pursuant to § 1404. Dkt.

No. 37 (the “Motion to Transfer”). DDT filed its opposition on April 5, 2019, Dkt. No. 45 (the

“Opposition”), and HTC filed its reply on April 12, 2019, Dkt. No. 46, (the “Reply”).

        III.    LEGAL STANDARD

        Section 1404(a) allows a district court to transfer a case for the convenience of parties and

witnesses to “any other district or division where it might have been brought” if doing so is “in the

                                                    2
interest of justice.” See 28 U.S.C. § 1404(a). The Court evaluates a potential transfer pursuant to

§ 1404(a) in two steps. First, the Court must ask whether the case might have been brought in the

proposed transferee district. See Herbert Ltd. P’ship v. Elec. Arts Inc., 325 F. Supp. 2d 282, 285

(S.D.N.Y. 2004). An action “might have been brought” in the proposed transferee district if venue,

personal jurisdiction, and subject matter jurisdiction would have been proper in the transferee court

at the time of filing. City of Pontiac Gen. Employees Ret. Sys. v. Dell Inc., No. 14-CV-3644 (VSB), 2015

WL 12659925, at *2 (S.D.N.Y. Apr. 30, 2015).

        If the threshold inquiry is satisfied, the Court proceeds to the second step of the analysis and

determines whether a transfer is appropriate. See id. Here, the Court considers the following factors

to determine whether to grant the requested transfer:

                 (1) the convenience of the witnesses; (2) the convenience of the
                 parties; (3) the location of relevant documents and the relative ease of
                 access to sources of proof; (4) the locus of operative facts; (5) the
                 availability of process to compel the attendance of unwilling witnesses;
                 (6) the relative means of the parties; (7) the forum’s familiarity with
                 the governing law; (8) the weight accorded the plaintiff’s choice of
                 forum; and (9) trial efficiency and the interests of justice.

Multiwave Sensor Inc. v. Sunsight Instruments, LLC, No. 1:16-CV-1361-GHW, 2017 WL 1498058, at *6

(S.D.N.Y. Apr. 26, 2017). The list of factors is not exhaustive. Pausch Med. GmbH v. Pausch LLC,

No. 14-CV-1945 PAC, 2015 WL 783365, at *1 (S.D.N.Y. Feb. 24, 2015). “There is no rigid formula

for balancing these factors.” Citigroup Inc. v. City Holding Co., 97 F. Supp. 2d 549, 561 (S.D.N.Y.

2000). And “[t]he Court . . . has broad discretion in making determinations of convenience under

Section 1404(a) and notions of convenience and fairness are considered on a case-by-case basis.”

Sentegra, LLC v. ASUS Computer Int’l, 15-cv-3768-GHW, 2016 WL 3093988, at *2 (S.D.N.Y. June 1,

2016); see also D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006) (explaining that

district courts have broad discretion in deciding, on a case-by-case basis, whether to transfer the

venue of a given litigation based on “notions of convenience and fairness.”). Put differently,

                                                     3
“weighing the balance is essentially an equitable task left to the Court’s discretion.” Citigroup Inc., 97

F. Supp. 2d at 561 (internal citation and quotation marks omitted). The movant bears the burden of

establishing, by clear and convincing evidence, that transfer is warranted. See, e.g., New York Marine

& Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 114 (2d Cir. 2010); Fireman’s Fund Ins. Co. v. Pers.

Commc’ns Devices, LLC, No. 09-CV-1349 (SHS), 2009 WL 10666098, at *2 (S.D.N.Y. July 9, 2009).

In a patent infringement action, “[o]perative facts . . . include facts relating to the design,

development, and production of a patented product.” Sentegra, LLC, 2016 WL 3093988, at *5.

         IV.     DISCUSSION

        The parties do not dispute that this action might have been brought in the Western District.

See Opposition at 9, n.4. The Court therefore focuses its analysis on the nine factors that a court

must weigh when determining whether to transfer a case pursuant to § 1404.

                 a. The Convenience of Witnesses

         “Courts typically regard the convenience of witnesses as the most important factor in

considering a § 1404(a) motion to transfer.” Sentegra, LLC, 2016 WL 3093988, at *2. In conducting

this analysis, the Court “weighs more heavily the convenience of non-party witnesses than party

witnesses.” McGraw-Hill Companies Inc. v. Jones, No. 12-CV-7085 AJN, 2014 WL 988607, at *7

(S.D.N.Y. Mar. 12, 2014). The party moving for transfer “must provide the Court with a detailed

list of probable witnesses who will be inconvenienced if required to testify in the current

forum.” Kiss My Face Corp. v. Bunting, No. 02-CIV-2645, 2003 WL 22244587, at *2 (S.D.N.Y. Sept.

30, 2003). The Court “does not merely tally the number of witnesses who reside in the current

forum in comparison to the number located in the proposed transferee forum,” but rather “must

qualitatively evaluate the materiality of the testimony that the witnesses may provide.” Herbert, 325

F. Supp. 2d at 286.

        HTC has identified three witnesses who are located in the Western District and work at

                                                     4
HTC America’s headquarters in Seattle. These witnesses are Ryan Hoopingarner, Associate Vice

President, Marketing, Slane Hardin, Associate Vice President, Sales, and Vinay Narayan, Associate

Vice President, Products and Operations. Wilging Decl. at ¶ 12. According to HTC, Mr.

Hoopingarner is responsible for deciding the content for HTC user guides and other information

consumers receive about the accused products. Id. Mr. Hardin is charged with overseeing the sales

of the accused products in the United States. Id. Finally, Mr. Narayan is knowledgeable about the

accused products’ functionality and features. Id. HTC represents that “[t]hese witnesses have

substantial information regarding one or more expected subjects pertaining to the accused HTC

cellphones and VIVE virtual reality products that are likely to support HTC’s claims and defenses or

be relevant to DDT’s allegations.” Motion to Transfer at 15.

       Other potential witnesses with knowledge of the operative facts, which include the design,

development, and production of the allegedly-infringing products, are located neither in this District

nor the Western District. As HTC explains, “[t]o the extent there are any relevant HTC witnesses

involved in engineering or design work for . . . the accused HTC smartphone and VIVE products[,]

those employees are likely to be employed by HTC Corp. and located in Taiwan.” Motion to

Transfer at 11. HTC argues that these Taiwan-based, potential witnesses would find the Western

District to be a more convenient forum than this District for two reasons. First, HTC argues that

the travel distance and time difference between Taiwan and the Western District is less significant

than that between Taiwan and this District. Id. at 11-12. Second, HTC argues that any witnesses

based in Taiwan would be able to testify in the case with a less dramatic disruption to their regular

duties if the Court transfers this case to the Western District because HTC America has fully-staffed

offices in Washington. Id. at 12. The Court assigns meaningful weight to HTC’s argument that

transferring this case to the Western District would be substantially more convenient for its potential

witnesses.

                                                   5
         For its part, DDT argues that this District is a more convenient forum for third party

witnesses with information relevant to the patents. DDT identifies three categories of third-party

witnesses: (i) individuals with background knowledge of the patents; (ii) the inventors of the

patents; and (iii) patent pool employees and employees of Verizon and AT&T. First, DDT argues

that there are at least six “witnesses with personal knowledge of the conception, reduction-to-

practice, prosecution, and acquisition of the patents-in-suit . . . within this District” as a result of the

fact that the prosecution of the patents-in-suit occurred here. Opposition at 4. DDT identifies six

attorneys who worked on the prosecution of the patents-in-suit, five of whom appear to reside in

this District. Id. at 4; Dkt. No. 47, Reply Declaration of Curt Holbreich (“Holbreich Reply Decl.”),

Ex. J.

         Nevertheless, DDT does not explain the anticipated testimony of the attorneys who

allegedly participated in the patent prosecutions. Instead, DDT merely asserts that these individuals

possess “personal knowledge of the conception, reduction-to-practice, prosecution, and acquisition

of the patents-in-suit.” Opposition at 4. Because DDT fails to provide any description of the

anticipated testimony beyond the general categories of information that these witnesses may possess,

the Court cannot discern if any of these witnesses would provide material testimony. See Dickerson v.

Novartis Corp., 315 F.R.D. 18, 28 (S.D.N.Y. 2016); Pace v. Quintilla, No. 13-cv-91 (RJS), 2013 WL

5405563, at *3 (S.D.N.Y. Sept. 23, 2013) (Because “[p]laintiffs have not discussed the potential

testimony of the [anticipated witnesses] . . . there is no basis on which the Court may infer the

materiality of their testimony.”).

         Second, DDT argues that this District is more favorable for 16 inventors of the patents-in-

suit who are based in Europe because it “would be more convenient” for them to travel to New

York than to Seattle. Opposition at 16. However, the Court “gives little, if any, weight” to the

convenience of these witnesses because they reside in neither the transferor nor transferee forum.

                                                     6
Sentegra, LLC, 2016 WL 3093988, at *4 (internal citation and quotation marks omitted).

Furthermore, decisions by judges in this District have routinely refused to assign any weight to the

purported “convenience” of a New York forum for witnesses traveling from Europe. See, e.g., Pergo,

Inc. v. Alloc, Inc., 262 F. Supp. 2d 122, 130 (S.D.N.Y. 2003) (argument that New York “provides a

convenient hub for witnesses traveling from Europe” is “simply not [a] relevant factor[ ] to consider

in weighing the convenience to the parties”); see also Bionx Implants, Inc. v. Biomet, Inc., No. 99-cv-740

(WHP), 1999 WL 342306, at *3 (S.D.N.Y. May 27, 1999) (Indiana forum would be no more

inconvenient than a New York forum for witnesses residing in Finland because they “are already

inconvenienced by having to travel thousands of miles from their homes to testify.”). Therefore, the

Court assigns this factor little weight in the transfer analysis here.

        Finally, DDT contends that patent pool employees as well as employees at Verizon and

AT&T are non-party witnesses “likely [to] have relevant information” to this case. Opposition at 8.

With respect to the patent pool employees, DDT fails to identify a single individual at any of these

companies that would testify about patent pool licensing or speak more broadly about the patent

infringement issues in this case. Accordingly, the Court declines to assign meaningful weight to

these anonymous witnesses in the transfer analysis. See Intria Corp. v. Intira Corp., No. 00 CIV. 7198

(AGS), 2000 WL 1745043, at *3 (S.D.N.Y. Nov. 27, 2000) (“Courts do not consider the

convenience of such unspecified, unnamed witnesses in the transfer analysis.”).

        DDT then argues that AT&T and Verizon facilities in this District employ “numerous

executives and engineers potentially involved with the development, design, compliance,

enablement, and certification” of the allegedly-infringing HTC products. Opposition at 8-9. As

with the patent pool employees, DDT fails to identify any Verizon employees who would testify in

this matter. See Opposition at 7-9, 22. Accordingly, the Court declines to assign meaningful weight

to these unspecified Verizon employees in its transfer analysis. See Intria Corp., 2000 WL 1745043, at

                                                     7
*3. DDT’s potential witnesses from AT&T fare no better. Although DDT identifies two AT&T

employees by name, it fails to describe the anticipated testimony of these individuals. The Court,

therefore, will not factor the convenience of these potential witnesses into the transfer analysis. See

Dickerson, 315 F.R.D. at 28; Quintilla, 2013 WL 5405563, at *3. Accordingly, the Court declines to

assign meaningful weight to the convenience of the patent pool, Verizon, or AT&T employees in its

analysis. After weighing the totality of the aforementioned factors, the Court concludes that the

convenience of the witnesses weighs in favor of transferring this case to the Western District.

                 b. The Convenience of the Parties

        The convenience of the parties favors transfer when transfer would increase convenience to

the moving party without generally increasing the inconvenience to the non-movant. See Liberty Mut.

Ins. Co. v. Fairbanks Co., 17 F. Supp. 3d 385, 399 (S.D.N.Y. 2014). This factor favors transfer when

the transferee forum is the movant’s principal place of business and the non-movant is located

outside of both the transferor and transferee forums. Id. Here, transferring this case to the Western

District would increase convenience for HTC without increasing the inconvenience to DDT. HTC

America’s principal place of business is in Seattle, which is in the Western District. HTC America’s

witnesses reside there, and, as explained above, it would be less disruptive for any HTC Corp.

witnesses traveling from Taiwan to travel to Seattle because they would have access to and be able

to work from HTC America’s offices. Motion to Transfer at 12-13; Wilging Decl. ¶¶ 6-9, 15-17.

The Court assigns significant weight to the fact that HTC America’s principal place of business is in

the transferee district.

        In contrast, DDT is located in St. Paul, Minnesota and will be required to travel whether the

case proceeds in this District or in the Western District. As a result, DDT will not suffer an

inconvenience irrespective of whether the case is transferred or not. See, e.g., Sentegra, LLC, 2016

WL 3093988, at *4 (finding that transferring the case to the district where the defendant had its

                                                   8
principal place of business would increase defendant’s convenience without causing the plaintiff to

suffer inconvenience because it was located outside of both the transferor and transferee forums); see

also Tole v. Glenn Miller Prod., Inc., No. 12. Civ. 6660 (NRB), 2013 WL 4006134, at *3 (S.D.N.Y. Aug.

6, 2013) (finding party convenience factor in favor of transfer to defendant’s principal place of

business where non-forum plaintiff “must travel a substantial distance regardless of whether transfer

is granted.”).

        DDT’s counterarguments are unavailing. DDT first claims that transferring this case to the

Western District would result in inconvenience because it would require the company to retain new

local counsel. This factor is accorded little weight. Decisions by judges in this District have

considered a party’s requirement to obtain new counsel as a result of transfer to be a factor

militating against transfer; however, even so, these decisions have weighed the inconvenience against

the increased convenience that the transfer would confer on the movant. See, e.g., Gendreau v. Kigawa,

No. 13-CV-3217 LTS DCF, 2014 WL 6487426, at *12 (S.D.N.Y. Nov. 14, 2014); Mark I Mktg. Corp.

v. R.R. Donnelley & Sons Co., No. 91 CIV. 7665 (MBM), 1992 WL 358777, at *4 (S.D.N.Y. Nov. 30,

1992). Here, as in Mark I Mktg. Corp., DDT does not explain why its current counsel could not be

admitted pro hac vice, thereby “sparing [P]laintiff[] the expense of retaining and acculturating new

counsel.” 1992 WL 358777, at *4. Furthermore, this case is still nascent: the Court has not held an

initial pretrial conference and no discovery has taken place. As such, the Court does not conclude

that transferring the case to the Western District would “generally increas[e] the inconvenience” to

DDT even if the transfer would require Plaintiff to retain new counsel. Cf. Gendreau, 2014 WL

6487426, at *12 (concluding that the “cost to [p]laintiffs of having to obtain new counsel is a

consideration that . . . appears to weigh against transfer” where plaintiffs had retained counsel over a

year and a half before motion to transfer and the parties had entered a discovery order). The Court

does not conclude, therefore, that DDT’s potential obligation to retain new counsel as a result of the

                                                    9
transfer “generally increas[es] the inconvenience” to DDT so as to weigh against transferring the

case. Liberty Mut. Ins. Co., 17 F. Supp. 3d at 399.

        Next, DDT argues that HTC’s litigation history undermines its claim that it would be more

convenient to transfer this case to the Western District. DDT points to HTC’s prior consent to

arbitrate patent licensing disputes in this District, Opposition, Ex. 19 at 19, and HTC’s filing suit in

the District Court for the District of Delaware, see HTC Corp. v. Apple Inc., 1:11-cv-785 (D. Del. Sept.

7, 2011). This argument is unavailing. DDT offers no authority for the proposition that the Court

should consider HTC’s litigation history in this District and another district court on the east coast

in determining whether it is convenient for HTC to litigate this case in this District. Motions to

transfer “are determined upon notions of convenience and fairness on a case-by-case basis.” In re

Cuyahoga Equip Corp., 980 F.2d 110, 117 (2d Cir. 1992); accord Jones v. Weibrecht, 901 F.2d 17, 19 (2d

Cir. 1990). Accordingly, the Court declines to ascribe meaningful weight to HTC’s litigation history

in deciding the instant motion. See City of Pontiac Gen. Employees Ret. Sys., 2015 WL 12659925, at *2

(declining to consider defendant’s litigation history because motions to transfer “are determined

upon notions of convenience and fairness on a case-by-case basis.”). On balance, therefore, the

convenience of the parties weighs strongly in favor of transfer.

                 c. The Location of Relevant Documents and the Relative Ease of Access to

                     Sources of Proof

        “The location of relevant documents is largely a neutral factor in today’s world of faxing,

scanning, and emailing documents.” Am. S.S. Owners Mut. Prot. and Indem. Ass’n v. Lafarge N.

Am., 474 F. Supp. 2d. 474, 484 (S.D.N.Y. 2007); see also McGraw-Hill Companies Inc. v. Jones, 2014 WL

988607, at *9 (S.D.N.Y. Mar. 12, 2014). However, “it is improper to ignore [it] entirely.” In re

Link_A_Media Devices Corp., 662 F.3d 1221, 1224 (Fed. Cir. 2011). “In patent infringement cases,

the bulk of the relevant evidence usually comes from the accused infringer. Consequently, the place

                                                      10
where the defendant’s documents are kept weigh in favor of transfer to that location.” Millennium,

L.P. v. Hyland Software, Inc., No. 03-cv-3900 (DC), 2003 WL 22928644, at *4 (S.D.N.Y. Dec. 10,

2003).

         Here, the Court must consider the location of the documents that both HTC Corp. and

HTC America possess. HTC represents that HTC America’s records are primarily maintained

within the Western District, that HTC Corp.’s records are primarily maintained in Taiwan, and that

neither entity maintains any records in this District. Motion to Transfer at 14; Wilging Decl. at

¶¶ 14-15. Because the majority of HTC America’s records are stored in the Western District, HTC

argues that this factor weighs in favor of transfer. Motion to Transfer at 14 (citing Sentegra, LLC,

2016 WL 3093988, at *5) (“Because the bulk of relevant evidence appears likely to be stored at

[defendant’s] headquarters, the Court finds that this factor weighs slightly in favor of transfer.”).

         Because HTC Corp. primarily maintains its records in Taiwan, it will have to electronically

send or physically transport the documents that it possesses regardless of whether this case is

litigated in this District or the Western District. HTC represents that the burden on HTC Corp.

would be lessened if it is required to send these documents to a district that houses HTC America,

its subsidiary. Motion to Transfer at 14. The Court recognizes that it is easier for companies to ship

documents to a satellite office and for a company’s employees to work out of a satellite office. The

Court concludes that this factor weighs in favor of transfer because the entirety of HTC America’s

documents and records are located in the Western District and because HTC America’s

headquarters are in the Western District, which serves as a satellite office for HTC Corp. See

Sentegra, LLC, 2016 WL 3093988, at *5.




                                                   11
                d. The Locus of Operative Facts

        “The location of operative facts is a primary factor in determining a § 1404(a) motion to

transfer.” Rosen v. Ritz-Carlton Hotel Co. LLC, No. 14-CV-1385 RJS, 2015 WL 64736, at *4 (S.D.N.Y.

Jan. 5, 2015) (quoting Whitehaus Collection v. Barclay Prod., Ltd., No. 11-civ-217, 2011 WL 4036097, at

*2 (S.D.N.Y. Aug. 29, 2011)). In the context of patent infringement cases, courts have held that

“the transferee forum is the locus of operative facts if the design, development, and some of the

marketing of the product allegedly infringing plaintiff’s patent occurred in the transferee forum and

the designers, developers, and marketers live and work in that forum.” Millennium v. Dakota, No. 03

CIV. 1838 RWS, 2003 WL 22940488, at *7 (S.D.N.Y. Dec. 15, 2003). In this case, the accused

products are designed and manufactured in Taiwan. Motion to Transfer at 15. Nevertheless, HTC

argues that the Western District is the locus of a number of operative facts because “HTC markets,

sells, and imports the accused products based on activity in its Seattle office.” Id. With respect to

the counts of indirect infringement, DDT alleges that HTC induced customers of the accused

products to infringe through its “user manuals, product support, marketing materials, and training

materials.” Dkt. No. 34 at ¶ 172. As described above, HTC has identified employees in HTC

America’s office in Seattle with knowledge of the mediums that DDT alleges that HTC used to

induce customers to infringe the patents-in-suit. Specifically, Mr. Hoopingarner is knowledgeable

about the user manuals and HTC’s website content for the U.S. market. Wilging Decl. at ¶ 12. Mr.

Narayan is knowledgeable about customer service and importation of the accused products. Id.

Finally, Mr. Hardin is knowledgeable about sales of the accused products. Id. Accordingly, this

factor weighs heavily in favor of transfer.

                e. Availability of Process to Compel the Attendance of an Unwilling Witness

        “[I]f neither party asserts that a witness will be unwilling to testify voluntarily, the availability

of process to compel testimony is irrelevant to the transfer analysis.” Rosen, 2015 WL 64736, at * 4.

                                                    12
Neither HTC nor DDT asserts that a witness would be unwilling to testify in either forum.

Accordingly, this factor is neutral.

                 f. The Relative Means of the Parties

        “Where disparity exists between the parties, such as an individual plaintiff suing a large

corporation, the relative means of the parties may be considered.” Coast to Coast Fabrics, Inc. v. Exact

Change Only Corp., No. 04-cv-7300 (DAB), 2006 WL 846716, at *5 (S.D.N.Y. Mar. 29, 2006)

(alterations omitted) (quoting Berman v. Informix Corp., 30 F. Supp. 2d 653, 659 (S.D.N.Y. 1998)).

HTC argues that this factor is neutral because the parties are both corporate entities. DDT

contends that this factor weighs against transfer because HTC is valued at nearly $600 million, while

DDT “is a much smaller company with a single employee [and without] offices or operations in

Washington.” Opposition at 24. In light of “the large disparity between the parties’ relative means,”

DDT argues that the Court should not transfer the case and force DDT to litigate “in a far less

convenient forum.” Id. “A party arguing against or for transfer because of inadequate means must

offer documentation to show that transfer (or the lack thereof) would be unduly burdensome to [its]

finances.” MasterCard Int’l, Inc. v. Lexcel Solutions, Inc., No. 03–CV–7157 (WHP), 2004 WL 1368299,

(S.D.N.Y. June 16, 2004) (internal citation and quotation marks omitted). Here, DDT has failed to

provide documentation suggesting that transfer would be “unduly burdensome” on their finances.

The Court, therefore, finds this factor to be neutral. See Sentegra, LLC, 2016 WL 3093988, at *6; see

also Rosen, 2015 WL 64736, at *4.

                 g. The Forum’s Familiarity with the Governing Law

        “Familiarity with the governing law as a factor in determining transfer of venue is generally

given little weight in federal courts.” Multiwave Sensor Inc., 2017 WL 1498058, at *8. The parties

agree that this factor is neutral in the transfer analysis. Because “any district court may handle a

patent case with equal skill,” the Court finds this factor to be neutral. Smart Skins LLC v. Microsoft

                                                   13
Corp., No. 14-cv-10149 (CM), 2015 WL 1499843, at *11 (S.D.N.Y. Mar. 27, 2015) (internal quotation

marks and citation omitted).

                 h. The Weight Accorded the Plaintiff’s Choice of Forum

        “A plaintiff’s choice of forum is entitled to considerable weight and is generally not

disturbed unless the balance of the factors strongly favors transfer.” McGraw-Hill, 2014 WL 988607,

at *7. Where “the forum selected is not plaintiff’s home forum or the place where the operative

facts of the action occurred,” however, “this diminishes the weight assigned to this factor.” Id.; see

also Multiwave, 2017 WL 1498058, at *8 (the operative facts of this case “have few meaningful

connections to the plaintiff’s chosen forum,” and thus “the importance of the plaintiff’s choice . . .

measurably diminishes.”) (internal citation and quotation marks omitted); Hix v. Morgan Stanley &

Co. LLC, No. 15-cv-217 (LTS) (JCF), 2015 WL 1726548, at *2 (S.D.N.Y. Apr. 15, 2015) (“[A]

plaintiff’s choice of forum is given less deference when it is not her home district.”); Simpson v. Rodas,

No. 10-cv-6670 (CS), 2012 WL 4354832, at *10 (S.D.N.Y. Sept. 21, 2012) (importance of plaintiff’s

choice “measurably diminishes” where operative facts “have few meaningful connections” to

plaintiff’s chosen forum).

        DDT is not a resident in this District—it is a Delaware corporation that is based in St. Paul,

Minnesota. Holbreich Decl. Ex. A, C, D. DDT points to a number of considerations to argue that

this case has meaningful connections to this District. See Opposition at 15-16. While the Court

considers these factors, they are entitled to less weight because this District is not DDT’s home

forum. McGraw-Hill, 2014 WL 988607, at *7. Accordingly, DDT’s choice of forum is entitled to

little deference and limited weight in the Court’s analysis. See, e.g., Multiwave Sensor Inc., 2017 WL

1498058, at *8; Fuji Photo Film Co., 415 F. Supp. 2d at 376.




                                                    14
                 i.   Trial Efficiency and the Interests of Justice

        “The Court’s consideration of whether transfer is in the interest of justice is based on the

totality of the circumstances, and relates primarily to issues of judicial economy[.]” Indian Harbor Ins.

Co. v. Factory Mut. Ins. Co., 419 F. Supp. 2d 395, 407 (S.D.N.Y. 2005) (internal quotation marks and

citations omitted). Docket conditions and calendar congestion are proper factors to be accorded

some weight in this analysis. Id. Furthermore, “[w]hen a case is in its earliest stages, it is generally

not inefficient to transfer the case.” Starr Indem. & Liab. Co. v. Brightstar Corp., 324 F. Supp. 3d 421,

441 (S.D.N.Y. 2018).

        HTC argues that both docket conditions and trial efficiency weigh in favor of transfer. The

data that HTC cites regarding the Western District substantiates its claim. See Holbreich Decl., Ex.

H at 11, 17. Furthermore, this case is in its in initial stages and—as explained above—the Western

District is more convenient for HTC’s witnesses and for the production of documents relevant to

this case. The Court therefore concludes that this factor weighs in favor of transfer.

                 j.   Balancing of the Interests Favors Transfer

        After weighing the factors set forth above, the Court concludes that HTC has met its burden

of demonstrating by clear and convincing evidence that transfer is appropriate. Of the nine factors

that the Court considered, only one—the plaintiff’s choice of forum—weighed in DDT’s favor and

against transfer. Even then, DDT’s choice of forum is accorded little weight as this District is not

its home forum. The Court concludes that transferring this case to the Western District would serve

the interests of judicial economy and increase convenience to HTC and a number of its identified

witnesses without materially increasing the inconvenience to DDT or any of its witnesses.

        V.       CONCLUSION

        For the reasons set forth above, HTC’s motion to transfer venue to the U.S. District Court

for the Western District of Washington is GRANTED. The Clerk of Court is directed to terminate
                                                    15
the motion pending at Dkt. No. 36 and to transfer this case to the Western District of Washington.

       SO ORDERED.

Dated: June 9, 2019
       New York, New York                             __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                16
